DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
April 7, 1998

Refer To DEEO1:
:
MEDICAID CLINICAL LABORATORY IMPROVEMENT
AMENDMENTS (CLIA) IMPLEMENTATION

Dear State Medicaid Director:
PLEASE CONVEY TO MEDICAID CLAIMS PROCESSORS IMMEDIATELY!

In Medicaid CLIA Releases numbered 31 and 32 all Medicaid State Agencies (MSAs)
were given the new CLIA MSA layout and instructions on the procedures to deny
payments to laboratories submitting claims for services not covered by a CLIA
certificate. This letter further clarifies instructions contained in CLIA releases and
provides new procedures for implementing the CLIA program.
To provide States with the necessary data on a timely basis in order to operate the
Medicaid program more efficiently, the Health Care Financing Administration (HOFA)
has started using the Internet as a means to distribute pricing files. Initially, the files
that can be accessed are:
1. the Clinical Lab Fee Schedule;
2. the Durable Medical Equipment, Prosthetics/Orthotics, and Supplies (DMEPOS)
Fee Schedule; and,
3. the National Physician Fee Schedule Relative Value File.
All of these are listed under the heading Payment Rates Non Institutional Providers
on the Internet at: "http://www.hcfa.gov/stats/pufiles.htm" and were listed under
Medicare.
--

Whenever updates are made to a file, the current Internet file is replaced. Providing
the files on the Internet has met with such a positive response that HCFA

Page 2 State Medicaid Director
-

has decided to create and maintain a set of Medicaid CLIA related files, on the
Internet, to support the CLIA initiative. In addition to the three previously mentioned
files, other files to be placed on the Internet include the most up-to-date lists of
waived tests, Provider-performed Microscopy Procedure (PPMP) tests, and a file that
includes all tests that are subject to CLIA edits. A copy of the most recent Medicaid
CLIA Releases numbered 31 and 32, as well as this one, will also be placed on the
Internet. We invite you to advise us of any other files that could be placed on the
Internet that would be useful to MSAs in support of the CLIA program.
MSAs are advised to access the Internet on a regular basis to determine if any of the
files have been updated. The fee schedule files are usually updated in November or
December. The waiver, PPMP, and tests required under CLIA edits are subject to
change at any time. CLIA Releases are sent out as needed. Fewer CLIA Releases
will be needed in the future since data files will be maintained on the Internet.
The address for the Medicaid CLIA data files on the Internet is at:
"http://www.hcfa.gov/medicaid/clia/cliahmpg.htm".
The waived and PPMP tests were recently revised therefore it would be advisable for
MSAs to access the Internet and review and/or print these two files. When "Pending"
is used on the Current Procedural Terminology (CPT) code waived list it signifies that
until we receive all necessary information from the manufacturer, we are unable to
determine the correct CPT code to use. We use the word "Pending" so that we are
able to at least update the list with the name of the waived test and we will insert the
CPT code once all information is received and the correct CPT code is determined.
When an effective date is used it means that this code was effective in the Medicare
Common Working File (CWF) as a waived test code as of that date. For service
dates prior to that date, labs should use the appropriate HCFA Common Procedure
Coding System (HOPOS) code noted in parentheses under the USE column.
Comments or questions may be directed to Medford J. Campbell, Jr. at
(410) 786-4457.
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations

Page 3 State Medicaid Director
-

cc:
All HCFA Regional Administrators
All HOFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
American Public Welfare Association
Joy Wilson
National Conference of State Legislatures
Jennifer Baxendell
National Governors' Association

